DETAILED ACTION
The office action is in response to original application filed on 4-30-21. Claims 1-2, 9-15, 22-32 and 34-35 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 9-11, 14, 22-27, 30-32 and 34-35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2012/0181854 to Gopalakrishnan et al. (“Gopalakrishnan”).
Regarding claim 1, Gopalakrishnan discloses an electric drive vehicle (fig. 1) comprising: a high voltage bus (fig. 1, high-voltage bus 29); a motor-generator (para; 0009, lines 7-9, torque machine 35 is preferably a multi-phase electric motor/generator) electrically connected to the high voltage bus; a low voltage bus (low-voltage bus 28); a low voltage battery (low-voltage battery 27) electrically connected to the low voltage bus; a DC/DC converter (converter (DC/DC) 34) powered from the high voltage bus (# 29 connected to # 34) and supplying an output voltage to the low voltage bus, the output voltage based on a voltage command (paras; 0016-0017, 0022); and voltage command logic (para; 0011) operable to generate the voltage command (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc) to control the DC/DC converter, the voltage command including a first segment (para; 0027, line 26, lower threshold 16.0Vdc) during a first time period (para; 0027, line 4, the DC/DC converter 34 in a standby mode) followed by a second segment (para; 0027, line 26, upper threshold 16.5Vdc) during a second time period (para; 0027, lines 6-7, the monitored voltage level across the low-voltage bus exceeds a first threshold), wherein the voltage command in the first segment 
Regarding claim 9, Gopalakrishnan the voltage command (paras; 0016-0017, 0022) includes a third segment during a third time period followed by a fourth segment (para; 0012, lines 22-25, allowable battery power limits are preferably established at threshold levels to prevent either overcharging or over-discharging of the high-voltage battery 25), wherein during the third segment the voltage command decreases from a maximum charging voltage (para; 0012, lines 13-15, minimum and maximum allowable battery power, described as a maximum charge power (Pbat-Max Charge)) to a steady-state voltage (para; 0012, lines 22-25, allowable battery power limits are preferably established at threshold levels to prevent either overcharging or over-discharging of the high-voltage battery 25).
Regarding claim 10, Gopalakrishnan the voltage command maintains the steady-state voltage (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc) during the fourth segment (para; 0012, lines 22-25, allowable battery power limits are preferably established at threshold levels to prevent either overcharging or over-discharging of the high-voltage battery 25).
Regarding claim 11, Gopalakrishnan the DC/DC converter comprises a housing (fig. 1, 100) and the voltage command logic is located within the housing.
Regarding claim 14, Gopalakrishnan a method of controlling a DC/DC converter (converter (DC/DC) 34), comprising: providing a DC/DC converter sized and structured to step down (para; 0025, lines 4-5, lowest permissible value for the regulated voltage level that is associated with the SOC of the low-voltage battery 27) a high voltage to an output voltage based on a voltage command (paras; 0016-0017, 0022); and executing voltage command logic to generate the voltage command (para; 0011), the voltage command including a first segment (para; 0027, line 26, lower threshold 16.0Vdc) during a first time period (para; 0027, line 4, the DC/DC converter 34 in a standby mode) followed by a second segment (para; 0027, line 26, upper threshold 16.5Vdc) during a second time period (para; 0027, lines 6-7, the monitored voltage level across the low-voltage bus exceeds a first threshold), wherein the voltage command in the first segment rises more rapidly than in the second segment (para; 0025, lines 8-11, lowest permissible value for the DC/DC converter command is determined based upon capacity of the low-voltage battery 27 and operating conditions of other devices powered by the low-voltage bus 28).
Regarding claim 22, Gopalakrishnan by the voltage command logic, outputting the voltage command, and by the DC/DC converter, receiving the 
Regarding claim 23, Gopalakrishnan the voltage command includes a third segment during a third time period (para; 0012, lines 22-25, allowable battery power limits are preferably established at threshold levels to prevent either overcharging or over-discharging of the high-voltage battery 25) followed by a fourth segment (para; 0012, lines 22-25, allowable battery power limits are preferably established at threshold levels to prevent either overcharging or over-discharging of the high-voltage battery 25), wherein during the third segment the voltage command decreases from a maximum charging voltage (para; 0012, lines 13-15, minimum and maximum allowable battery power, described as a maximum charge power (Pbat-Max Charge)) to a steady-state voltage (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc).
Regarding claim 24, Gopalakrishnan a DC/DC converter (converter (DC/DC) 34) comprising: an input contact (Electric power transfer includes high-voltage electric power connections 86) adapted for connection to a high voltage bus (fig. 1, high-voltage bus 29); an output contact adapted for connection to a low voltage bus; and voltage command logic  (para; 0011) operable to generate a voltage command to control the DC/DC converter to convert a voltage at the input 
Regarding claim 25, Gopalakrishnan the voltage command in the first segment rises from a sensed voltage (para; 0010, line 6, control module 12 signally connects to the sensing devices) to a nominal voltage (para; 0018, line 4, 12.8Vdc and 15.5Vdc) in a continuous manner (para; 0019, lines 2-6).
Regarding claim 26, Gopalakrishnan the voltage command in the first segment rises in a continuous manner (para; 0018, lines 1-4, regulated voltage level of the electric power output from the DC/DC converter 34 to the low-voltage bus 28 can vary between a minimum level to a maximum level, for example, between 12.8Vdc and 15.5Vdc) at a decreasing rate of change (para; 0019, lines 13-16, maintain power output from the DC/DC converter 34 to the low-voltage bus 
Regarding claim 27, Gopalakrishnan the voltage command in the second segment rises from the nominal voltage to a desired voltage (para; 0019, lines 2-4, DC/DC converter 34 maintains voltage to the low-voltage bus 28 at the regulated voltage level) in a continuous manner (para; 0018, lines 1-4, regulated voltage level of the electric power output from the DC/DC converter 34 to the low-voltage bus 28 can vary between a minimum level to a maximum level, for example, between 12.8Vdc and 15.5Vdc).
Regarding claim 30, Gopalakrishnan the voltage command in the second segment rises in a continuous manner (para; 0018, lines 1-4, regulated voltage level of the electric power output from the DC/DC converter 34 to the low-voltage bus 28 can vary between a minimum level to a maximum level, for example, between 12.8Vdc and 15.5Vdc).
Regarding claim 31, Gopalakrishnan the voltage command in the second segment rises at a substantially constant rate (para; 0019, lines 2-4, DC/DC converter 34 maintains voltage to the low-voltage bus 28 at the regulated voltage level).
Regarding claim 32, Gopalakrishnan the voltage command includes a third segment during a third time period followed by a fourth segment (para; 0012, lines 
Regarding claim 34, Gopalakrishnan the DC/DC converter comprises a housing (fig. 1, 100) and the voltage command logic is located within the housing.
Regarding claim 35, Gopalakrishnan the DC/DC converter is communicatively (para; 0011) coupled to the voltage command logic to receive the voltage command from the voltage command logic (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 
Claims 2, 12-13, 15 and 28-29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gopalakrishnan et al. (“Gopalakrishnan”) in view of US 2019/0056757 to Bollman et al. (Bollman”).
Regarding claim 2, Gopalakrishnan the voltage command in the first segment rises in a continuous manner (para; 0018, lines 1-4, regulated voltage level of the electric power output from the DC/DC converter 34 to the low-voltage bus 28 can vary between a minimum level to a maximum level, for example, between 12.8Vdc and 15.5Vdc) at a decreasing rate (para; 0019, lines 13-16, maintain power output from the DC/DC converter 34 to the low-voltage bus 28 at the electric power limit, causing a decrease or dip on the low-voltage bus 28 below the regulated voltage level) of change from a sensed voltage (para; 0010, line 6, control module 12 signally connects to the sensing devices) to a nominal voltage (para; 0018, line 4, 12.8Vdc and 15.5Vdc) in a continuous manner (para; 0019, lines 2-6, when the low-voltage bus current across the low-voltage bus 28 from the DC/DC converter 34 is less than a predetermined current limit), wherein the voltage command in the second segment rises in a continuous manner (para; 0018, 
But, Gopalakrishnan does not discloses in less than 5 seconds, in greater than 25 seconds.
However, Bollman discloses in less than 5 seconds (fig. 4, and para; 0054, adjust the voltage set point 402 to a maximum voltage set point 408 occurs in less than about 5 milliseconds), in greater than 25 seconds (fig. 4, and para; 0054, maximum voltage set point 408 continuous between t1 to t2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gopalakrishnan by adding     operational control of the voltage in given time as part of its configuration as taught by Bollman, in order to increase the voltage on the load bus corresponds to a maximum rated voltage demand of the load.
Regarding claim 12, Gopalakrishnan the DC/DC converter is communicatively coupled to the voltage command logic (para; 0011) to receive the voltage command (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc) from the voltage command logic.
Regarding claim 13, Gopalakrishnan the DC/DC converter is communicatively (para; 0011) coupled to the voltage command logic via a CAN bus (28 and 29).
Regarding claim 15, Gopalakrishnan sensing the output voltage, wherein the voltage command logic causes the voltage command (para; 0003, lines 14-15, output power regulated at a reference voltage level commanded at or near 42 V dc and 12 V dc), in the first segment, to rise from the sensed voltage to a nominal voltage (para; 0018, line 4, 12.8Vdc and 15.5Vdc) in a continuous manner (para; 0019, lines 2-6) and in the second segment, to rise from the nominal voltage to a desired voltage (para; 0012, lines 13-15, high-voltage battery 25 to the high-voltage bus 29 is in a range between 270 V dc and 390 V dc) in a continuous manner (para; 0019, lines 2-6) 
But, Gopalakrishnan does not discloses in less than 5 seconds, in more than 25 seconds.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gopalakrishnan by adding     operational control of the voltage in given time as part of its configuration as taught by Bollman, in order to increase the voltage on the load bus corresponds to a maximum rated voltage demand of the load.
Regarding claim 28, Gopalakrishnan discloses all the claim limitation as set forth in the rejection of claims above.
But, Gopalakrishnan does not discloses the first time period is less than 5 seconds and the second time period is greater than 25 seconds.
However, Bollman discloses the first time period is less than 5 seconds (fig. 4, and para; 0054, adjust the voltage set point 402 to a maximum voltage set point 408 occurs in less than about 5 milliseconds) and the second time period is greater than 25 seconds (fig. 4, and para; 0054, maximum voltage set point 408 continuous between t1 to t2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gopalakrishnan by adding     
Regarding claim 29, Gopalakrishnan discloses all the claim limitation as set forth in the rejection of claims above.
But, Gopalakrishnan does not discloses the first time period is less than 2 seconds.
However, Bollman discloses the first time period is less than 2 seconds (fig. 4, and para; 0054, adjust the voltage set point 402 to a maximum voltage set point 408 occurs in less than about 5 milliseconds).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gopalakrishnan by adding     operational control of the voltage in given time as part of its configuration as taught by Bollman, in order to increase the voltage on the load bus corresponds to a maximum rated voltage demand of the load.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boehmer et al. US 2018/0233925 A1-An adaptive power system for powering a dynamically changing load may include an energy storage device, a bi-directional current source, and compensation circuitry. The bi-directional current source may be electrically connected between the energy storage device and a power distribution bus of a power distribution system. Further, the bi-directional current source is configured to receive a compensation value and, based on the compensation value, maintain a constant power level on the power distribution bus by delivering current to the power distribution bus from the energy storage device or absorbing current from the power distribution bus for storage in the energy storage device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836